Case 20-06822   Doc 79   Filed 11/05/20 Entered 11/05/20 13:38:23   Desc Main
                           Document     Page 1 of 4
Case 20-06822   Doc 79   Filed 11/05/20 Entered 11/05/20 13:38:23   Desc Main
                           Document     Page 2 of 4
Case 20-06822   Doc 79   Filed 11/05/20 Entered 11/05/20 13:38:23   Desc Main
                           Document     Page 3 of 4
Case 20-06822   Doc 79   Filed 11/05/20 Entered 11/05/20 13:38:23   Desc Main
                           Document     Page 4 of 4
